DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190208101 A1 Gohl; Pascal et al. (hereafter Gohl), and further in view of US 10735653 B1 Cheng-Yu.
Regarding claim 1, Gohl discloses An image data processing method (i.e.Fig.3) comprising: obtaining flight state information of an unmanned aerial vehicle (UAV) (i.e.Fig.4 404, [0063], sensor data is the state information); selecting a target image processing strategy from a plurality of image processing strategies based on the flight state information (i.e.Fig.4 406, [0064]-[0065], wherein the either operation 408 and 410 are the target strategies would be selected in step 406, and the condition information for decision are from the sensor data), the plurality of image processing strategies including an image stabilization strategy (i.e.[0074], wherein the 408 is the image stabilization strategy); and processing image data based on the target image processing strategy to obtain processed image data (i.e. [0056], [0099], wherein process 400 with strategy 408 is to process image with stabilization of image and obtain stabilized image).
Gohl fails to disclose setting a field of view for the imaging device based on the target image processing strategy; obtaining, by an imaging device carried by the UAV, image data through the imaging device with the set field of view.
However, Cheng-Yu teaches setting a field of view for the imaging device based on the target image processing strategy (i.e.Fig.1, col.3 lines 44-54, col.7 lines 21-28); obtaining, by an imaging device carried by the UAV, image data through the imaging device with the set field of view (i.e.col.9 lines 14-18).

Regarding claims 2, 17, Gohl discloses The method of claim 1, further comprising: obtaining an imaging mode initiated by the imaging device; wherein selecting the target image processing strategy includes selecting the target image processing strategy from the plurality of image processing strategies based on the flight state information and the imaging mode (i.e.[0092]).
Regarding claim 16, see the rejection for claim 1.
Claims 3-6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl, in view of Cheng-Yu, and further in view of US 20190174063 A1 HUANG; Yin et al. (hereafter Huang).
Regarding claims 3, 18, Huang teaches The method of claim 1, wherein the plurality of image processing strategies further include an image cropping strategy, and processing the image data based on the target image processing strategy includes: in response to the target image processing strategy being the image stabilization strategy, performing electronic stabilization on the image data based on the image stabilization strategy; or in response to the target image processing strategy being the image cropping strategy, performing cropping processing on the image data based on the image cropping strategy (i.e.[0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Gohl, Cheng-Yu and Huang before him/her, to modify the image data processing method disclosed by Gohl to include the teaching in the same field of endeavor of Cheng-Yu and Huang, in order to improve video analytics accuracy, as identified by Cheng-Yu (i.e.col.1 lines 29-30) and improve efficiency 
Regarding claim 4, Huang  teaches The method of claim 3, wherein the flight state information includes a flight speed, and selecting the target image processing strategy includes: selecting the image stabilization strategy as the target image processing strategy in response to the flight speed of the UAV being less than a predetermined speed threshold; or selecting the image cropping strategy as the target image processing strategy in response to the flight speed of the UAV being greater than or equal to the predetermined speed threshold (i.e.[0073]).
Regarding claim 5, Huang teaches The method of claim 3, wherein the flight state information includes attitude information, and selecting the target image processing strategy includes: determining a flight attitude angle of the UAV based on the attitude information of the UAV; and selecting the target image processing strategy based on the flight attitude angle, including: selecting the image stabilization strategy as the target image processing strategy in response to the flight attitude angle being less than a predetermined attitude angle; or selecting the image cropping strategy as the target image processing strategy in response to the flight attitude angle being greater than or equal to the predetermined attitude angle (i.e.[0040], [0051]).
Regarding claim 6, Huang teaches The method of claim 1, further comprising: setting a field of view for the imaging device based on the target image processing strategy; and obtaining the image data through the imaging device with the set field of view (i.e.[0025]).
Regarding claim 19, see the rejection for claim 4, Huang further teaches the imaging mode being a video capturing mode (i.e.[0024]).
Regarding claim 20, see the rejection for claim 5, Huang further teaches the imaging mode being a video capturing mode (i.e.[0024]).
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl, in view of Cheng-Yu, and further in view of US 20080218613 A1 Janson; Wilbert F. et al. (hereafter Janson).
Regarding claim 7, Janson teaches The method of claim 1, further comprising: setting the field of view for the imaging device includes setting the field of view based on the target image processing strategy and an imaging mode initiated by the imaging device, the imaging mode including one or more of an imaging preview mode, an image acquisition mode, and a video capturing mode corresponding to different fields of view of the imaging device (i.e.[0092]-[0093]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Gohl, Cheng-Yu and Janson before him/her, to modify the image data processing method disclosed by Gohl to include the teaching in the same field of endeavor of Cheng-Yu and Janson, in order to improve video analytics accuracy, as identified by Cheng-Yu (i.e.col.1 lines 29-30) and produce the best image quality, as taught by Janson (i.e.[0008]).
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl, in view of Cheng-Yu, and further in view of US 20180120107 A1 MAEHARA; Hideaki et al. (hereafter Maehara).
Regarding claim 8, Maehara teaches The method of claim 1, wherein: selecting the target image processing strategy includes selecting the image stabilization strategy as the target image processing strategy; and processing the image data includes: obtaining attitude measurement data of the imaging device when capturing the image data during flight of the UAV; determining a target image area from the image data based on the attitude measurement data and target attitude data of the imaging device; and processing the target image area to obtained the processed image data (i.e.[0137]-[0141], [0151]).

Regarding claim 9, Maehara teaches The method of claim 8, wherein determining the target image area includes: calculating an attitude correction amount based on the attitude measurement data and the target attitude data; and determining the target image area from the image data based on the attitude correction amount (i.e.[0066]).
Regarding claim 10, Maehara teaches The method of claim 9, wherein: the image device is configured to perform exposure imaging in units of pixel rows; the attitude measurement data includes attitude measurement data of the imaging device when obtaining various rows of the image data; and calculating the attitude correction amount includes calculating the attitude correction amount based on the attitude measurement data corresponding to the various rows of the image data and the target attitude data (i.e.[0069]).
Regarding claim 11, Maehara teaches The method of claim 9, wherein the attitude correction amount includes at least one of: a first correction amount corresponding to a pitch attitude angle, a second correction amount corresponding to a roll attitude angle, or a third correction amount corresponding to a yaw attitude angle (i.e.[0057]).
Regarding claim 12, Maehara teaches The method of claim 11, wherein calculating the attitude correction amount includes: determining the first correction amount and the second correction amount based on the attitude measurement data and the target attitude data; 
Regarding claim 13, Maehara teaches The method of claim 8, further comprising: obtaining attitude data of the imaging device during the process of obtaining the image data; and filtering the attitude data of the imaging device to obtain the target attitude data of the imaging device, the target attitude data being attitude data of the imaging device that allows the imaging device to obtain image data meeting a predetermined image quality condition (i.e.[0066]-[0067]).
Regarding claim 14, Maehara teaches The method of claim 8, further comprising: receiving a setting instruction for a target object, the setting instruction including attitude data of the imaging device; and using the attitude data of the imaging device included in the setting instruction as the target attitude data of the imaging device (i.e.[0165]-[0167]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl, in view of Cheng-Yu, and further in view of US 20170121034 A1 Fisher; Tobin et al. (hereafter Fisher).
Regarding claim 15, Fisher teaches The method of claim 1, wherein: selecting the target image processing strategy includes selecting the image stabilization strategy as the target image processing strategy; and processing the image data includes: obtaining attitude information of the imaging device; adjusting an attitude of a gimbal carrying the imaging device based on the attitude information of the imaging device; and obtaining the image data through the imaging device (i.e.[0017], [0027]).
.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl, in view of Cheng-Yu, and further in view of US 20150226551 A1 Lane.
Regarding claim 21, Lane teaches The method of claim 1, wherein: obtaining the image data includes obtaining an image frame by the imaging device using exposure imaging in units of pixel rows, the image data including the image frame; and processing the image data includes: obtaining attitude measurement data of the imaging device when capturing the image frame during flight of the UAV; and based on the attitude measurement data of the imaging device and exposure parameters of the imaging device when performing the exposure imaging to obtain the image frame, calculating attitude measurement data corresponding to each pixel row of the image frame (i.e.[21], [36]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Gohl, Cheng-Yu and Lane before him/her, to modify the image data processing method disclosed by Gohl to include the teaching in the same field of endeavor of Cheng-Yu and Lane, in order to improve video analytics accuracy, as identified by Cheng-Yu (i.e.col.1 lines 29-30) and provide altimeter systems for determining altitude above the ground level, as taught by Lane (i.e.[0002]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRACY Y. LI/              Primary Examiner, Art Unit 2487